DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed 29 March 2021 has been considered and places the case in condition for allowance.  Claims 9-11 have been canceled and claims 12-14 have been added.  Claims 1-8 and 12-14 are currently pending.

Allowable Subject Matter
Claims 1-8 and 12-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s IDS identified the Rayco RG1645 as a stump grinder having the single joystick system claimed.  However it does not disclose the joystick is positioned at the rear end of the frame.  U.S. Patent Application Publication No. 2006/0255193 discloses a stump grinder with a frame (12), a rotatable grinding wheel (56) and the rear end of the frame (12) carries hand operated controls (22).  As such, replacing these controls with that of the Rayco is a simple substitution as per KSR.  However the combination does not disclose the rear end of the frame is unobstructed from behind so that the controls can be operated from the back of the frame.  As seen in figure 3, the rear of frame (12) is obstructed and the controls can only be operated from the side of the frame, not the rear.  From applicant’s IDS, the Vermeer SC90 does disclose the controls positioned 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415.  The examiner can normally be reached on M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        06/03/2021